Ehrlich, J.
The note sued on is non-negotiable, and the question is whether, in an action brought by a stranger to the note, an allegation that *131the payee indorsed and delivered the note, etc., is a sufficient averment of transfer of title to the person to whom the delivery was made. The title to ,a non-negotiable instrument will pass by delivery, and without indorsement, (Loftus v. Clark, 1 Hilt. 310,) and without any formal assignment, (Hastings v. McKinley, 1 E. D. Smith, 273.) The indorsement of a non-negotiable instrument is a good equitable assignment. Lenx v. Jansen, 18 How. Pr. 265. The court of appeals has held that an allegation that a non-negotiable instrument was indorsed and delivered was sufficient to admit evidence that the note was duly assigned by the payee. Brown v. Richardson, 20 N. Y. 472. The obligation is at most a mere chose in action, and title thereto passes by delivery, if such was the intention of the parties, and the complaint sufficiently alleges a valid transfer under the authorities. The motion for judgment on the demurrer was properly granted, and the motion for a reargument must be denied.